Title: To Thomas Jefferson from John Mason, 13 March 1807
From: Mason, John
To: Jefferson, Thomas


                        
                            Geo: Town March 13—1807
                        
                        J. Mason presents his Respects to the President, does himself the honor to return the List of Magistrates, received from him, the Evening before last, he detained it a day in order to obtain some information as to Residence &c
                  I have marked the Residence & Politics against each name, as far as I am informed—of the new Recommendations, the four first, I beleive are, as to character, unexceptionable—Cozens, is a secluded, morose Man, and I should suppose would not give Satisfaction; O’Nealle is more than doubtful, he is certainly a very improper character to be a Magistrate—
                  Of the List who do not act. John Ott, will act, if commissioned (as he told me yesterday) he is a good Man, did act under his first appointment, but neglected to qualify under the last—to either of the others, if they will act, I know of no objection Jos: S. Belt, I am told, and I believe correctly will or does serve—I will take the liberty of suggesting the propriety, of distributing as to Residence, the Magistrates, with some Regard to population, in the different parts of the County—For the quarter east of the Eastern branch, there have been some complaints—only Kirby has been in Commission there, and he is at one Edge, near the eastern branch, if Addison and Young are appointed, they will, I should suppose be enough—In the country west of rock-Creek there is only J. S. Belt one more seems requisite; Pearce is there, and was appointed, he is a good Man, but entirely illiterate, and I beleive declined on that account.—I know of no person whom I could recommend other than John Threilkild—F but neutralised and a good Man, lives on the borders of Geo Town, without the jurisdiction of the corporation, has a Farm in that part of the District and is much there 
                  While on the Subject, will you permit me Sir, to call your attention, to the Country—part of the County of Alexandria; since the Death of Presby Gunnell, there has not been, a single Magistrate [since] from 4 Mile run westward, I dont know of any between that run and alexandria; there ought to be, I should think, five or six in the country part, not only for ordinary purposes, but to represent it in the levy court which is now entirely in the hands of the Town, and they are not, I understand, very tender of the interests of the Country—
                  I beg leave to mention for your consideration 
                  Clement Sewall. r. Henry O’Reily. r.
                  Simon Summers. f— Carlyle F. Whiting. f.
                  
                  republican cloth is scarce in that part of the County, but the two last are considerable Land holders and very respectable Men, they are all west of 4 mile run & pretty well distributed, as to residence.
                  With great Respect I have the Honor to be Sir Your very obt Sert
                        
                            J. Mason
                     
                        
                     Enclosure
                                                
                                                    
                            
                            
                           ca. 11 Mch. 1807
                        
                        
                     Justices for the County of Washington
                     
                        
                           
                              
                              Those who act, & are to be continued
                           
                           
                              
                                 R
                              
                              Robert Brent—City—East of Tiber
                              
                           
                           
                              
                                 F
                              
                              Thomas Peter.—Geo: Town
                              
                           
                           
                              
                                 F
                              
                              William Thornton. City, West of Tiber
                              
                           
                           
                              
                                 R
                              
                              Joseph Sprigg Belt. (qu. if he acts?)
                              
                              {
                              
                                 Country west of Rock Creek
                              
                           
                           
                              
                                 R
                              
                              Thomas Corcoran. Geo: Town
                              
                           
                           
                              
                                 F
                              
                              Samuel N. Smallwood City, East of Tiber
                              
                           
                           
                              
                              Robert Alexander—City, East of T—
                              
                           
                           
                              
                                 R
                              
                              Richard Parrott—Geo: Town
                              
                           
                           
                              
                                 F
                              
                              Thomas Fenwick—Country between Eastn: branch & Rock Creek
                              
                           
                           
                              
                                 R
                              
                              John B. Kirby.—Country East of Eastn. branch
                              
                           
                           
                              
                                 R
                              
                              John Ott.   
                                 Geo. T.
                              
                           
                           
                              
                              
                                 Those who do not act & to be omitted.
                           
                           
                              
                                 R
                              
                              Daniel Reintrel—Geo. Town
                              
                           
                           
                              
                                 F
                              
                              Daniel Carroll—City East of Tr.
                              
                           
                           
                              
                                 R
                              
                              Cornelius Conningham City East of Tiber
                              
                           
                           
                              
                                 F
                              
                              Thomas Addison—Country E. of Ern: bch.
                              
                           
                           
                              
                                 R
                              
                              Benjamin More—City
                              
                           
                           
                              
                              John Mason—can’t act
                              
                           
                           
                              
                                 R
                              
                              Anthony Reintrell Geo Town
                              
                           
                           
                              
                                 R
                              
                              Isaac Pearce.—Country Wt. of R. Creek
                              
                           
                           
                              
                                 R
                              
                              Thomas Hewitt—City W. of Tiber
                              
                           
                           
                              
                              Joseph Bromley—City
                              
                           
                           
                              
                                 R
                              
                              
                                 John Ott.—Geo: Town
                              
                           
                           
                              
                              
                                 
                                  New recommendations
                           
                           
                              
                                 R
                              
                              Samuel H. Smith. City, West of Tiber
                              
                           
                           
                              
                                 R
                              
                              Daniel Rapine—City, East of T—
                              
                           
                           
                              
                                 F
                              
                              
                                 Thomas G. Addison—Country, east of Eastn. Branch
                              
                           
                           
                              
                                 F
                              
                              Nicholas Young—
                              
                                 Country, if no District 
                                  
                                 
                                    East of En. Branch
                              
                              }
                           
                           
                              
                              
                                 William R. Cozens—City, West of Tiber
                              
                           
                           
                              
                                 I believe calls himself Replcn.
                              
                              }
                              
                                 William Oneale—City, West of Tiber
                              
                           
                           
                              N
                              John Threilkild country West of Geo. T.
                           
                        
                     
                       
                        [Text in italics in Mason’s hand]
                  
                        
                    